Title: To John Adams from Richard Lee, 7 February 1801
From: Lee, Richard
To: Adams, John



Sir,
7 Feb. 1801 No. 131 Chestnut St.
the Editor of the American Universal Magazine ventures respectfully to solicit the following favor—Observing that his fellow Citizens universally wish for an accurate likeness of their first Magistrate, elect—and endeavouring to gratify so general a desire to the utmost of his power; he is encouraged to enquire if Mr. Adams possesses a miniature, or other painting and would thereby confer a high obligation on, about 2500 respectable Citizens, but more especially on the publisher / who is with the most duteous Respect &c. &c


Richd. Lee—The enclosed Portrait is a Specimen of our Artists abilities—from a painting with which we were favoured by Mrs. Rittenhouse.
